           Case 1:18-cv-10969-CM-KNF Document 19 Filed 11/16/19 Page 1 of 1
 THE WEITZ LAW FIRM, P.A.
                                                                                                                      Bank of America Building
                                     i!. ;·;;,   ~-~..,--·s:;:r...,·{...:::::.;.-'.'" .· . : : .: : :\;'.
                                      • ILJU..u ._,      LJ1
                                                                                                                18305 Biscayne Blvd., Suite 214
                                                                                                                       Aventura, Florida 33160
                                     11 DOCUMENT                                                          I

                                     \\ EL'ECTil:}NICALLY FILED \
November 16, 2019
                                      ii r:()C #:
                                      1\   ~\'.~T          : · ·,""',fi:__
                                                                           Jil.L~-\ ,
                                                                                 --JI
VIA CMM/ECF                                                               ------·-          ..;....-·-·•···"I
· Honorable Judge Colleen McMah<Jt{·=--~ ;::;____,..:..;:.-.----·"· -·                             /'             rn ,,. __ ~-       j ' vYv'.--J -\-a
                                                                                                                                 0\., J
                                                                                                                                        0
  United States District Court                                                                     (__,OV")jUfVVlll-'<..,               01,

  Southern District of New York
  500 Pearl Street, Courtroom 24A
                                                                                                     l:j' lo /o--o      @, II : 3o   -ft/VI ,
                                                                                                                      1,1        ,     t,. :l
  New York, NY 10007-1312

                          Re:
                                                                               / ti ,,   14...:- 1-1~.,.v~
                                                                           .,. ~i.~..___l'k
                                  Velasquez v. Kiner' s Corner LLC, _d/b/a Two Boots Pizza, et al.
                                                                                                       , :•1'
                                                                                                                   /2                           1(.~.#~




                                  Case 1:18-cv-10969-RWS

 Dear Judge McMahon:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
  Pretrial Conference in this matter is currently scheduled for November 22, 2019 at 10:30 a.m, in
  Your Honor's Courtroom. To date, the defendants have not formally appeared and/or answered
  in this matter, having been properly served [D.E. 7 & D.E. 8]. The undersigned counsel will be
  undertaking additional efforts including follow-up courier correspondence with a copy of the
  Summons and Complaint to the corporate and owner locations in order to facilitate contact from
  defendants. As such, in order to afford additional time for the defendants to formally appear
  and engage in productive subsequent settlement discussions, the undersigned hereby respectfully
  requests a 30-day adjournment of next week's Conference to a date in early December, or any
  other date most convenient to this Honorable Court. Thank you for your consideration of this
  fifth adjournment request.

                                                               Sincerely,

                                                               By: /S/ B. Bradley Weitz
                                                                  B. Bradley Weitz, Esq. (BW9365)
                                                                  THE WEITZ LAW FIRM, P.A.
                                                                  Attorney for Plaintiff
                                                                  Bank of America Building
                                                                  18305 Biscayne Blvd., Suite 214
                                                                  Aventura, Florida 33160
                                                                  Telephone: (305) 949-7777
                                                                  Facsimile: (305) 704-3877
                                                                  Email: bbw@weitzfirm.com
